     Case 1:20-cr-00060-NONE-SKO Document 21 Filed 09/23/20 Page 1 of 3


1     HEATHER E. WILLIAMS, CA SBN 122664
      Federal Defender
2     REED GRANTHAM, CA SBN 294171
      Assistant Federal Defender
3     Office of the Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, CA 93721-2226
      Telephone: (559) 487-5561
5
      Attorney for Defendant
6     CHAZ BANKS
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00060-NONE-SKO
12                      Plaintiff,                  ORDER FOR RELEASE AND
                                                    TRANSPORT TO DELANCEY
13     vs.                                          STREET
14     CHAZ BANKS,
15                     Defendant.
16
17            IT IS HEREBY ORDERED that defendant Chaz Banks (Fresno County Sheriff’s Office
18    JID No. 7085239) shall be released from the Fresno County Jail on Thursday, September 24,
19    2020 at 6:00 a.m. and immediately and directly transported to the Delancey Street Foundation
20    residential rehabilitation program, 600 Embarcadero, San Francisco, for an intake interview for
21    the program’s two-year residential program. To ensure his safe and immediate transport to
22    Delancey Street, the Jail will release Mr. Banks only to the custody of Kevin Mitchel, Federal
23    Defender Office representative. Mr. Mitchel agrees to transport Mr. Banks directly to the
24    Delancey Street program
25            If Mr. Banks is accepted into the program, and if he chooses to enroll in the program, Mr.
26    Banks will remain at Delancey Street to participate in the program. If Mr. Banks is not accepted
27    into the program, or if he chooses to not enroll in the program, Mr. Mitchel will immediately and
28    /////
     Case 1:20-cr-00060-NONE-SKO Document 21 Filed 09/23/20 Page 2 of 3


1     directly return Mr. Banks to the Fresno County Jail by no later than 10:00 p.m. on September 24,
2     2020.
3             While enrolled in the program, Mr. Banks is ordered to participate and remain in the
4     program until he satisfies the requirements of the two-year residential program or until further
5     order of this Court. During this time, Mr. Banks will remain subject to all terms and conditions
6     of his supervised release previously ordered in Case No. 1:17-cr-00214-NONE-SKO as well as
7     all the standard conditions of pretrial release set forth below. Specifically, Mr. Banks’s must
8     comply with the following conditions of pretrial release:
9             1.       You must report to and comply with the rules and regulations of the Pretrial
                       Services Agency;
10
11            2.       You must report by telephone to the Pretrial Services Agency upon your arrival at
                       the Delancey Street Program;
12
13            3.       You must restrict your travel to Northern District of California and Eastern
                       District of California (for Court purposes only) unless otherwise approved in
14                     advance by the pretrial services officer;
15            4.       Report any contact with law enforcement to your Pretrial Services Officer within
                       24 hours;
16
17            5.       You must reside and participate in the substance abuse treatment program at
                       Delancey Street Foundation inpatient facility, in San Francisco, and comply with
18                     all the rules and regulations of the program. You must remain at the inpatient
                       facility until released by the pretrial services officer; A responsible party,
19                     approved by Pretrial Services, must escort you to all required court hearings and
                       escort you back to the inpatient facility upon completion of the hearing;
20
21            6.       You must not apply for or obtain a passport or any other travel documents during
                       the pendency of this case;
22
23            7.       You must not possess, have in your residence, or have access to a
                       firearm/ammunition, destructive device, or other dangerous weapon; additionally,
24                     you must provide written proof of divestment of all firearms/ammunition
                       currently under your control;
25
26            8.       You must refrain from any use of alcohol or any use of a narcotic drug or other
                       controlled substance without a prescription by a licensed medical practitioner; and
27                     you must notify Pretrial Services immediately of any prescribed medication(s).
                       However, medicinal marijuana prescribed and/or recommended may not be used;
28

                                                       -2-
       Banks: Order for Release
     Case 1:20-cr-00060-NONE-SKO Document 21 Filed 09/23/20 Page 3 of 3


1             9.       You must submit to drug and/or alcohol testing as approved by the pretrial
                       services officer. You must pay all or part of the costs of the testing services based
2                      upon your ability to pay, as determined by the pretrial services officer;
3             10.      Upon successful completion of the Delancey Street Program, you must participate
                       in a program of medical or psychiatric treatment, including treatment for drug or
4                      alcohol dependency, as approved by the pretrial services officer. You must pay
                       all or part of the costs of the counseling services based upon your ability to pay,
5                      as determined by the pretrial services officer.
6             11.      Upon successful completion of the Delancey Street Program, you must reside at
                       an address approved by Pretrial Services and you must not change your residence
7                      or absent yourself from this residence for more than 24 hours without prior
                       approval of the PSO;
8
9             12.      Your release is delayed until Thursday, September 24, 2020, at which time you
                       will be released from the Fresno County Jail directly to Kevin Mitchel from the
10                     Federal Defender’s Office, for immediate transportation to the Delancey Street
                       Program in San Francisco.
11
12            A copy of this Order will be provided to Mr. Banks upon his release.
13            If Mr. Banks voluntarily leaves the program at any time prior to completing the program,
14    or if he is terminated from the program for any reason, he is ordered to immediately inform his
15    pretrial services officer and follow all instructions.
16
      IT IS SO ORDERED.
17
18       Dated:       September 22, 2020
                                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                        -3-
       Banks: Order for Release
